Citation Nr: 0617665	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.  He received the bronze star medal, combat infantry 
badge, and Purple Heart medal.

These matters now come to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the RO that, 
in part, granted service connection for PTSD evaluated as 30 
percent disabling and for bilateral tinnitus evaluated as 
10 percent disabling-each effective September 24, 2003.


FINDINGS OF FACT

1.  PTSD has caused total occupational impairment, with 
symptoms approximating total social impairment since the 
effective date of service connection.

2.  On September 24, 2003, the veteran filed a claim for 
service connection for recurrent tinnitus, which is perceived 
bilaterally.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD 
have been met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

2.  The claim for a separate schedular 10 percent rating for 
tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

Through the February 2004 letter, the RO provided VCAA notice 
before the rating action on appeal.  Accordingly, there was 
no prejudice to the veteran in issuing the section 5103(a) 
notice.  His claim was fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.



More importantly, this decision fully grants the PTSD claim, 
thus further assistance is not needed.  The VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The law, and not the facts, is dispositive of the claim of 
entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear.  Hence, the duties to notify and assist 
imposed by the VCAA are not applicable to the claim.  Beverly 
v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

II.  Analysis

PTSD

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004); 38 C.F.R. § 4.130, Diagnostic Code 9411.

The clinical evidence for the period since the effective date 
of service connection consists exclusively of VA treatment 
records.  While prior to September 2003, the veteran was 
found to have only mild PTSD, subsequent to that date he was 
reported to be unemployed due to depression, to have "given 
up," and to be isolating himself.  In July 2004, he 
expressed doubt that he could socialize with others.  

During treatment for PTSD in September 2004, he was reported 
to be capable only of activities engaged in alone-such as 
fishing and walking in the woods.  In the context of 
treatment for PTSD in November 2004, it was found that he 
would not make a good candidate for employment and that he 
continued to isolate himself.

The veteran was afforded a VA examination in February 2004, 
this examiner found a less severe level of psychiatric 
disability, but even at the time of that examination he was 
unemployed and it was noted that he had no close 
relationships except for his then wife.  The examination is 
of limited probative value because the examiner did not have 
access to the outpatient treatment records cited above.

The weight of the evidence is to the effect that PTSD causes 
complete occupational and social impairment.  Accordingly a 
100 percent rating is granted.  The evidence also indicates 
that this level of disability has been present since the 
effective date of service connection.  Fenderson v. West, 12 
Vet App 119 (1999).

Tinnitus

Service connection has been established for tinnitus, 
effective from the date of claim on September 24, 2003.  The 
RO assigned an initial 10 percent disability rating.

On audiological evaluation in February 2004, the examiner 
noted constant bilateral tinnitus.

In May 2004 and in June 2006, the veteran, through his 
representative, contended that he perceives recurrent 
tinnitus distinctly in each ear, and should be entitled to 
separate compensable evaluations under 38 C.F.R. § 4.25(b).

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warranted a 10 percent rating.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 10, 
1999).  

Amendments to Diagnostic Code 6260 in June 1999 provided a 10 
percent rating to be assigned for recurrent tinnitus, 
regardless of its etiology.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective as of June 10, 1999).  The criteria, at 
that time, did not qualify tinnitus as either unilateral or 
bilateral.  

Diagnostic Code 6260, revised June 13, 2003, provides that 
only a single 10 percent rating is to be assigned for 
recurrent tinnitus, whether the sound is perceived as being 
in one ear or both ears.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (effective as of June 13, 2003).  

The present claim was initiated by the veteran in September 
2003. Given that date, the Board will apply the version of 
38 C.F.R. § 4.87, Diagnostic Code 6260, in effect as of 
June 13, 2003.

The Board finds that there is no legal basis for entitlement 
to a separate schedular 10 percent rating for service-
connected tinnitus in each ear under Diagnostic Code 6260.

Pursuant to 38 C.F.R. § 4.25, "except as otherwise provided 
in" (emphasis added) the Schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  38 C.F.R. § 
4.25(b) (2005).

The most recent version of Diagnostic Code 6260 specifically 
prohibits multiple ratings.  In the notice of proposed 
rulemaking concerning the 2003 version of Diagnostic Code 
6260, and in the discussion of the nature of tinnitus, VA, 
relying on a medical treatise, found that tinnitus is a 
single disease entity, regardless of whether it is perceived 
as being in one ear or both ears.  67 Fed. Reg. 59,033 
(Sept. 19, 2002).  Hence, separate ratings for tinnitus 
affecting each ear are not assignable pursuant to 38 C.F.R. 
§ 4.25(b).

While the veteran's representative argues that the Court in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), authorized dual 
or separate ratings for bilateral tinnitus, that case 
specifically dealt with a claim that had been filed before 
the June 13, 2003 revision of Diagnostic Code 6260. 

The former versions of Diagnostic Code 6260 do not 
distinguish between tinnitus that is perceived in one ear or 
both ears.  The most recently revised version of Diagnostic 
Code 6260, however, makes clear that a maximum 10 percent 
rating is assignable for tinnitus, regardless of whether it 
is unilateral or bilateral.  As such, under the currently 
revised criteria, there is no basis for assigning a separate 
compensable rating for each ear. 

For these reasons the Board finds that the arguments of the 
veteran and his representative are without merit, and the 
veteran's claim of entitlement to separate 10 percent ratings 
for bilateral tinnitus is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  



ORDER

Entitlement to an initial disability rating of 100 percent 
for PTSD is granted, effective September 24, 2003.

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear is denied.



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


